 158DECISIONSOF NATIONAL LABOR RELATIONS BOARDAnvil Products,Inc.andLocal Lodge 1923, Interna-tionalAssociation ofMachinists and AerospaceWorkers,AFL-CIO. Case 16-CA-4812January 15, 1975SUPPLEMENTAL DECISION ANDORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELLOOn August 27, 1973, the National Labor RelationsBoard issued its Decision and Order in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in unfair laborpractices in violation of Section 8(a)(1), (3), and (5)of the National Labor Relations Act, as amended,and ordered the Respondent to cease and desisttherefrom and take certain affirmative action toremedy the unfair labor practices.' Thereafter, onJune 26, 1974, the United States Court of Appeals forthe Fifth Circuit affirmed the Board's findings thattheRespondent engaged in conduct violative ofSection 8(a)(1) and (3) of the Act, but remanded tothe Board, for its further consideration, the questionof the validity of its 8(a)(5) finding and bargainingorder.2 On August 27, 1974, the parties were advisedby the Board that it had decided to accept theremand and granted them an opportunity to submitstatements of position with respect to the issuesraised by the remand. Such a statement was filed bythe Respondent.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.We have considered the entire record in thisproceeding, including the Respondent's statement ofposition, in the light of the court's opinion and, forthe reasons set forth below, have decided to dismissthe complaint insofar as it alleges that the Respon-dent violated Section 8(a)(5) of the Act.The Union was certified by the Board in May 1971as the representative of the Respondent's employees.Bargaining negotiations followed, but were interrupt-ed by a 2-week economic strike that ended onFebruary 3, 1973. The last bargainingmeetingbetween the parties was held on February 11. OnFebruary 15, Respondent reinstated strikers Carverand Stephens as new employees with loss of theirseniority, and it refused to reinstate striker Tolbert.Thereafter, on May 30, an employee filed a petitionfor a decertification election with the Board. On June1205 NLRB709, Member Kennedy dissenting in part2N. L R. Bv. AnvilProducts, Inc.,496 F.2d 94.3Although,on the average,a Board hearingwill beconducted within a6, the Union requested another bargainingsessionbut, on June 14, the Respondent declined to meetwith the Union, claiming that it no longer represent-ed a majority of the bargaining unit employees.As noted above, the court enforced the Board's8(a)(3) findings in the cases of Carver, Stephens, andTolbert but declined to enforce the bargaining order.Itheld, in effect, that,as a generalproposition, thetype of unfair labor practices involved in this casecouldtend to produce disaffections from a union butthat this could not be presumed and that such animpact had to be demonstrated to justify a bargain-ing order. The court did not find a factual basis inthe present record for drawing a conclusion as to theactual impact of the 8(a)(3) violations and remandedthisaspect of the case for further proceedingsconsistent with its opinion.The present record having been found by the courtto be an inadequate basis for making a determinationas to the impact of Respondent's 8(a)(3) violationsupon the filing of the decertification petition, theonly further proceeding open to us would be aremand for further evidence bearing upon this issue.However, more than 2 years have passed since thecrucial events of this case. Over such a long period,an employer's work complement undergoes changeand the passage of time dims memories andotherwise takes its toll upon such probative evidenceas once existed. To now launch an inquiry in thiscaseinto the extent to which the unfair laborpractices occurring in early 1972 were a factor in thefiling of the decertification petition inMay 1972,especiallywhen it appears that that would largelyrequire a probing into the subjective factor of themotivation of those who sponsored and supportedthepetition (assumingtheirpresent availability),would, experience teaches, prove to be a fruitless,and yet costly, endeavor.Even in the best of circumstances, inquiry into anemployee's subjective motivation for embarking on acourse of action is a risky proposition. Which one, ofseveral possible factors, actually played the decisiverole in the individual's decision is a difficult enoughtask for most people even when all the circumstancesand events are fresh in mind. But, in an unfair laborpractice proceeding, this probe into the employee'smental processes would not occur until testimonywas taken in a Board hearing on the complaint whichmight be some 9 months3 after the events inquestion. Can we realistically expect an employee torecall his inner feelings and reactions to things thathappened so far distant? We think not. Furthermore,there is also the practical problem encountered whenlittleover 3 months from the time the unfair labor practice charge was filed,the charge itself may relate to events which occurred 6 months prior to itsfiling.216 NLRB No. 28 ANVIL PRODUCTS,INC.159an employee is asked to testify about somethingwhich he believes could adversely affect his interest.While we have every reason to expect that theindividual will testify truthfully concerning objectivefacts, there is always the possibility,when dealingwith inner thought processes,that the individual'sreassessment of his motivation will unknowingly becolored by his present circumstances.Oftentimes, theemployee has no personal stake in the matter andwhen,as here,theUnion has suffered at least atemporary setback and the Employer has engaged inseriousunfair labor practices,which as yet areunremedied,itmay be expecting too much in hopingthat an employee would possess the objectivity totestify in a purely candid manner about his thinkingthen as opposed to now.For the foregoing reasons, we believe that it wouldbe extremely unlikely that a remand could producethe factual basis necessary for making an informedjudgment on the impact issue remanded by the courtfor our resolution.Accordingly,we are constrainedto dispose of this case on the basis of the presentrecordasviewed by the court,and find thatRespondent had a valid,objective basis for doubtingtheUnion'smajority statuswhen it withdrewrecognition from the Union.We shall thereforedismiss the complaint insofar as it alleges thatRespondent violated Section 8(a)(5)of the Act.ORDERIt ishereby ordered that the complaint herein be,and it herebyis,dismissed,insofar as it alleges thatthe Respondent violated Section8(a)(5) of the Act.IT IS FURTHER ORDEREDthat paragraphs 1(a) and2(a) ofthe Board'sOrder issued on August 27, 1973,and therespective notice provisionscontained in theappendix thereto,be, and they hereby are, vacated.MEMBER KENNEDY,concurring:My colleagues;decision to dismiss the 8(a)(5)allegations accords with my earlier dissent in thismatter and I concur in the result herein.